Exhibit 10.2

To: DUINMAAIJER B.V.
Attn: Maarten Molenaar
Twickellaan 8
1333 SH Almere
The Netherlands

From: SNAP-ON EUROPE HOLDING B.V.
Schepenbergweg 34
1105 AT Amsterdam
The Netherlands

Amsterdam, 28 June 2007

Subject: Variation to the Sale and Purchase Agreement between Snap-on Europe
Holding B.V., Snap-on UK Holdings Ltd. and Duinmaaijer B.V. of 18 May 2007
(“SPA”).

Dear Maarten,

In view to fulfil the condition precedent to Completion of Clause 3.7 of the
SPA, some amendments to the SPA are suggested in respect of Clause 1.1, Clause
3.8, Clause 4, Clause 8, the indemnifications with regard to pension and tax,
Clause 11 and Clause 14 and the interest on the intercompany loan, in order that
Completion will be effected on 29 June 2007 or as soon as possible after that
date.

Clauses 3.8, 4.1 and 4.8 and the definition of “Completion” in Clause 1.1 of the
SPA, are to be read as follows:-

3.8                                 In the event that the conditions set out in
Clause 3.7 are not fulfilled on Completion Date, the Sellers shall have the
option to waive these conditions or to terminate this Agreement with no
compensation of any nature becoming due to the Purchaser. The Sellers shall
notify the Purchaser ultimately three (3) days before the Completion Date
whether the conditions set out in Clause 3.7 have been fulfilled and if they
have not, whether such conditions are waived or termination of this Agreement is
invoked. In the case that the termination of the Agreement is invoked, all of
the provisions of this Agreement, save the provisions of Clauses 14, 15, 16 and
18 shall cease to apply between the Parties per the date of such notification.
Only in the case that Sellers invoke the termination of this Agreement on the
basis of this Clause 3.8, and the cause for the non-fulfilment of the conditions
set out in Clause 3.7 is not attributable to the Purchaser’s lack of
co-operation pursuant to Clause 3.6, the Sellers shall compensate the
Purchaser’s costs made in connection with the preparation of this Transaction,
which compensation shall not exceed EUR 100,000 (hundred thousand euro), in
aggregate. This compensation shall be paid to the Purchaser on the basis of
specified invoices issued to and paid by the Purchaser. For the avoidance of
doubt, this compensation will not cover any costs of the Purchaser taking legal
actions against the Seller, for whatever reason and on whatever grounds.

1


--------------------------------------------------------------------------------


4.1                                 Completion shall take place at the offices
of Boekel De Nerée N.V. in Amsterdam, Gustav Mahlerplein 2, 1028 MA, on 29 June
2007 or as soon as possible, after that date, not later than the seventh
Business Day after notice is given by Seller NL, that the conditions set out in
Clause 3.7 have been fulfilled.

4.8                                 In the event that either Party fails to
perform in accordance with the provisions set out in Clause 4.2 the
non-defaulting Party may, at its election, terminate this Agreement or defer
Completion for 14 days in view of granting the defaulting Party a term to remedy
its default. If the defaulting party has not remedied its default within said
period, the non defaulting party may waive its right or may terminate the
Agreement without prejudice to any of its other rights and claims (including,
even if this Agreement is terminated, any right to payment of damages). In the
event, however, that Completion should be deferred to a date beyond 1 October
2007, this Agreement shall be terminated by operation of law regardless of
remedy still being possible.

1.1

Completion                                                                  the
performance of actions set out in Clause 4, to take place on 29 June 2007 or as
soon as possible after fulfilment of the conditions set out in Clause 3.7, as
set out in Clause 4.1, and Completion Date shall be the date on which Completion
takes place;

Clauses 8.1, 8.2, 8.3 8.4 and 8.5 of the SPA, are to be read as follows:-

8.1                                 The Seller NL shall indemnify SES or the
Purchaser (but never both) against:

(a)                                  any recourse that Dutch tax authorities may
have against SES for corporate income tax claims that are referable to the
fiscal unity to which SES has belonged immediately before the Completion Date;

(b)                                 claims made by employees of SES (other than
referred to in sub c) in respect of SES not being affiliated to the Metalektro
association of social insurance (“bedrijfsvereniging”) in the period preceding
the Completion Date; and

(c)                                  amounts duly claimed by Metalektro pension
fund (“bedrijfstakpensioenfonds Metalektro”) and (former and present) employees
of SES against SES on the basis that SES should have been affiliated to that
pension fund in the period of 20 (twenty) year preceding 1 July 2007 and any
such claim should be referable to this period.

8.2                                 [this entire Clause is deleted]

8.3                                 In the event of any claim within the meaning
of Clause 8.1, arising in whatever manner against SES, Seller NL or a person
designated by Snap-on Inc. to act on behalf of Seller NL, shall conduct the
defence against such claims, at its absolute discretion and under its full
control. The Sellers shall only be liable for the indemnity set out in Clause
8.1 (b) and in Clause 8.1 (c) in the event that the Seller NL or any person
designated by Snap-on Inc. to act on behalf of Seller NL has fully conducted at
the sole discretion of Snap-on Inc. the defence against such claims or after
such claims have been settled by Seller NL or any person designated by Snap-on
Inc. The Sellers shall only be liable for amounts that are finally and
irrevocably settled or awarded by a competent Dutch court no longer subject to
appeal, taking into account the reasonable interests of SES, which shall include
providing security up to the reasonably expected amount of the relevant
individual claim. SES shall be fully informed about the

2


--------------------------------------------------------------------------------


progress of such procedures. The Purchaser shall procure that SES shall, within
its control and capabilities, fully facilitate such defence, which includes
without limitation (i) giving prompt and timely notification of any claim or
potential claim to Seller NL immediately after any claim has been filed to SES
and (ii) providing all reasonable assistance, information and records, that SES
is capable to provide in relation to the pensions, necessary to conduct the
defence. Such assistance shall include, but not be limited to, making available
its personnel and provide such testimony and access to its books and records as
shall be necessary in connection with the contest or defence. The undertaking of
the defence set out in this Clause 8.3 shall not constitute an admission of
liability by Seller NL or any Snap-on group company. If SES fails to give timely
and proper notice to Seller NL, with a copy to Snap-on Inc., or fails to provide
assistance and timely information as set forth above, after a claim has been
filed to SES pursuant to Clause 8.1 (b) and/ or Clause 8.1 (c), SES and the
Purchaser shall not be entitled to the indemnities set out in Clause 8.1 (b)
and/ or Clause 8.1 (c) respectively.

Both Parties undertake to keep all its books and records, other documents,
information and data carriers in good condition up to the dates referred to in
Clause 8.1 (b) and/or Clause 8.1 (c), and if a claim should arise pursuant to
Clause 8.1 (b) and/ or 8.1 (c), until such claim is finally and definitively
settled.

8.4                                 Any claim under the indemnity set out in
Clause 8.1 (b) or Clause 8.1 (c) shall only be valid if such claim has been duly
submitted to the Sellers in conformity with this Agreement.

8.5                                 The Sellers shall not be liable to indemnify
SES or the Purchaser for the amounts that would fall under the indemnities set
out in Clauses 8.1(b) and 8.1(c) in the event that such amounts arise from
claims made on behalf of or initiated by Mr. Maarten Molenaar on his own behalf,
irrespective of the circumstances that gave rise to such claims.

New Clause 11.5 is to be read as follows:-

11.5                           Seller NL shall procure that all present and
former employees employed at SES who are participating in the Seller NL pension
plan with Fortis, the Netherlands, are separated as a specific group from the
general group of participants/ employees in the Dutch Snap-on pension plan with
Fortis, the Netherlands, and Seller NL shall cooperate with the conclusion of a
new agreement between Fortis and SES in order to implement the aforesaid
separation. The negative or beneficial value of the pensions in relation to the
current scheme for the present and former employees of SES that is implemented,
shall be allocated pro rata to the participants of the respective pension fund
of Fortis. Seller NL shall request Fortis to take care of the separation of
SES’s (present and former) employees referred to above.

Clause 14.2 is to be read as follows:-

14.2                           The Purchaser and Maarten Molenaar undertake not
to disclose any information relating to the Sellers, the Sellers’ group of
companies or Snap-on Inc. or any of its Affiliated Parties, including business,
financial, commercial, technical, market or otherwise proprietary information,
which they may have obtained at any time before Completion in their roles as
members of a management team or otherwise. The Purchaser and Maarten Molenaar
shall not disclose, any information relating to the indemnities set out in
Clause 8.1 to any person, including current and former employees of SES.
Purchaser and Maarten Molenaar shall not facilitate or encourage in any way any
former or present employee of SES in filing a claim against SES on the subject
matter referred to in Clause 8.1 (b) or 8.1 (c), nor wil they encourage the MBO
Team to do so.

3


--------------------------------------------------------------------------------


To avoid misinterpretation in respect of the interest on the intercompany loan
between Snap-on Finance B.V. and SES, we confirm our agreement as follows:-

Only the operational profits will go to SES from the Signing Date and the
interest of the intercompany loan will be explicitly excluded from going to SES
from the Signing Date.

The terms referred to in this letter shall be interpreted in accordance with the
definitions set out and used in the SPA, unless defined otherwise.

This letter shall be sent by fax to:-

Snap-on Europe Holding B.V.
Dan Garramone/ Thomas Ward
Schepenbergweg 34
1105 AT Amsterdam
The Netherlands
Fax no.:

Duinmaaijer B.V.
Maarten Molenaar
Twickellaan 8
1333 SH Almere
The Netherlands
Fax no.:

A copy of this letter shall be sent by fax to:

Snap-on Inc.
Dan Garramone
2801-80th Street
Kenosha, Wisconsin 53141
United States of America
Fax no.:

Boekel De Nerée N.V.
Marein Smits
P.O. Box 75510
1070 AM Amsterdam
The Netherlands
Fax no.:

Pellicaan Advocaten
Michel Straus
Delflandlaan 1
P.O.Box 7266
1007 JG Amsterdam

4


--------------------------------------------------------------------------------


Fax no.:

These amendments set out in this letter shall be effective when and if it is
signed by Snap-on Europe Holding B.V., Duinmaaijer B.V. and Sun Electric Systems
B.V. Please return a duly signed copy of this letter to us at your earliest
convenience.

Should you have any questions or remarks, please do not hesitate to contact
Marein Smits or us.

Kind regards,

Signature:

 

 

 

 

Name: Dan Garramone (authorised by power of attorney to sign for and on behalf
of Snap-on Europe Holding B.V.)

Dated:

 

For Agreement:

Signature:

 

 

 

 

Name: Maarten Molenaar (for and on behalf of Duinmaaijer B.V.)

Dated:

 

Signature:

 

 

 

 

Name: Thomas Ward/ Dan Garramone (for and on behalf of Sun Electric Systems
B.V.)

Dated:

 

5


--------------------------------------------------------------------------------